Case 1:19-cv-00067-JJM-LDA Document1 Filed 02/14/19 Page 1 of 10 PagelD #:1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF RHODE ISLAND

FeliUas €s tate Heir aed SUCK 5S

c Complaint ~ a a Crvil Case

 
 

 

Case Ne” 5

(Write the full name of each plaintiff who is filing
to be filled in by the Clerk’

this complaint. If the names of all the plaintiffs (fo be jilled rad orks Office)

cannot fit im the space above, please write “see Tory Trial: ves O No.

attached” in the space and attach an additional (check one)

‘page with the full list of names.)

 

 

 

 

 

‘nan Seeing Lic. Mex oidbced os
by. 4) Debive, Aphlabte Tin es —. =
Pig ee Sis we Hib & Hie * Jibegs Ta ee aps ;

(Write the full name of each defendant who is =
being sued. If the names of all the defendants i>
carnot fit in the space above, please write “see oD

. BS

attached” in the space and attach an additional
page with the full list of names.)

 

 

 

 

 
I.

Case 1:19-cv-00067-JJM-LDA Document1 Filed 02/14/19 Page 2 of 10 PagelD #: 2

The Parties to This Complaimt

A.

The Plaintifi(s)

Provide the information below for each plaintiff named in the complaint. Attach
additional pages if needed.

Name

 

Street Address

 

City and County L (
State and Zip Code L

 

Telephone Number

 

B-mail Address

 

 

The Defendant(s)

Provide the information below for each defendant named in the complaint,

"whether the defendant is an individual, a government agency, an organization, Or

a corporation. For an individual defendant, include the person’s job or title Gf
known). Attach additional pages if needed,

Defendant No. 1

Name

 

Job or Title
(if known)
Street Address

 

City and County

 

 

State and Zip Code

 

Telephone Number _/ Po -~ Ful- 7 2
E-mail Address ,

 

Gf known)

Defendant No. 2

Name

Job or Title
(if known) |
Street Address C744. Loe wat. bhyd gic
City and County L petie ton |

 

 
Case 1:19-cv-00067-JJM-LDA Document1 Filed 02/14/19 Page 3 of 10 PagelID #: 3

  

State and Zip Code a Cal.
Telephone Number“) AC Lo (- PAGO
E-mail Address
(cf known)

 

 

Defendant No. 3
Name
Job or Title
(if known)
‘Street Address
City and County
State and Zip Code
Telephone Number

B-mail Address
(if known)

 

 

 

 

 

 

 

Defendant No. 4

Name

Job or Title

(if known)

Street Address

City and County
State and Zip Code .
Telephone Number Ts

E-mail Address
(if known)

 

 

 

 

 

 

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two
types of cases can be heard in federal court: cases involving a federal question and cases
involving diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising
under the United States Constitution or federal laws or treaties is a federal question case.
Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of another
State or nation and the amount at stake is more than $75,000 is a diversity of citizenship
case. Ina diversity of citizenship case, no defendant may be a citizen of the same State
as any plaintiff.

 

 
Case 1:19-cv-00067-JJM-LDA Document1 Filed 02/14/19 Page 4 of 10 PagelD #: 4

What is the basis for federal court jurisdiction? (check all that apply)

(1 Federal question YL Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.

A i the Basis for Jurisdiction Is a Federal Question

B.

a

List the specifi’ federal statutes, federal treaties, and/or provisions of the United
States Constitution that are at issue in-this.case,

 

 

 

If the Basis for Jurisdiction Is Diversity of Citizenship
1, The Plaintiff(s)

a. If the plaintiff is an individual
h, to fA Pbey oa
The plaintiff, (name) Jim haf | A. MOY ,isacitiznof ~
the State of (name) AV GACEE

bf the plaintiff is a corporation

The plaintiff (name) —~ , is incorporated
under the laws of the State of (name) ~ ;
and has its principal place of business in the ‘State Of (name) ,

 

 

(Ef more than one plaintiff is named in the complain, attach on additional ——--- —-——
page providing the same information for each additional plaintiff)

2. The Defendant(s)

 

a. If the defendant is an individual
The defendant, (name) . , is acitizen of
the State of (name) ___ . Oris a citizen of

 

 

(foreign nation)

 

 
caused the plaintiff harm. or violated the plaintiff s xights, including the dates and places

Case 1:19-cv-00067-JJM-LDA Document1 Filed 02/14/19 Page 5 of 10 PagelD #: 5

b. If the defendant is a corporation

The defendant, (name) , 18
incorporated under the laws of the State of (name)

, and has its principal place of
business in the State of (name) . Oris
incorporated under the laws of (foreign nation)

, and has its principal place of

 

 

business in (name)

 

(If more than one defendant is named in the complaint, attach an
additional page providing the same information for each additional
defendant.)

3, The Amount in Controversy

The amount in controversy —the amount the plaintiff claims the defendant
owes or the amount at stake—is more than $75,000, not counting interest
and costs of court, because (explain): ~

eof.
DN y CER

 

 

Statement of Claim

Write a.short and plain statement of the claim. Do not make legal arguments, State as
briefly as possible the facts showing that each plaintiff is entitled to the damages or other

- relief sought, State how each defendant was involved and what each defendant did that
of that involvement or conduct, If more than one claim is asserted, number each claim —
and write a short and plain statement of each claim in a separate paragraph. Attach
additional pages if needed. ,

re f ' hot gs i

ss

Mer pr FEE iia dy and
i l Acts >. 4G feel
ee e ms -
feavt te Cro Sree b tice sd op

  
   
   
  

     

 

 

 

wet fren g

= fea ask

fa Chez e . .
Ce EE Pn oh

 

 

 
Case 1:19-cv- -
Cv 00067 JJM-LDA Document1 Filed 02/14/19 Page 6 of 10 PagelD #: 6

TY. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to
order, Do not make legal arguments. Include any basis for claiming that the wrongs
alleged are continuing at the present time. Include the amounts of any actual damages
claimed for the acts alleged and the basis for these amounts. Include any punitive or
exemplary damages claimed, the amounts, and the reasons you claim you are entitled to

actual or punitive money damages.

- Le gon Poe oy ee LY
iene g & a # e E
Ue Fe ot opto fot

  

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Y. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the
cost of litigation; (2) 18 supported by existing law or by 4 nonfrivolous argument for
extending, modifying, ot reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support
after a reasonable opportunity for further investigation or discovery, and (4) the
complaint otherwise complies with the requirements of Rule 11.

A. . For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-

 

related papers may be served. understand that my failure'to keep 2 current. «=~ <----

address on file with the Clerk’s Office may result in the dismissal of my case.

       
 

Date of signing: 2/3 . 20/4.
L

Signature of Plaintiff Ais f /4 if

 

Printed Name of Plaintiff bun he

i
i

Mi

_B.__ For Attorneys

Date of signing? a ,20_.

 
Case 1:19-cv-00067-JJM-LDA Document 1

Signature of Attomey

"~~ Piinted Name of Attorney
Bar Number ——

Name of Law Firm
Address
Telephone Number
E-mail Address

‘

Filed 02/14/19 Page 7 of 10 PagelD #: 7

 

 

tt eta,

 

 

 
CONTINUATION PAGES

The Defendant(s) - Continuation

Provide the information below for each defendant named in the complaint,
whether the defendant is an individual, a government agency, an or ganization, or

known). Attach additional pages if needed.

Defendant No. 5

Name

Job or Title

(Gf known)

Street Address |
City and County
State and Zip Code
Telephone Number

B-mail Address
(if known)

Defendant No. 6

Name

Job or Title

(if known)
Street Address
City and County

Defendant No. 7 7

Name

Job or Title

(if known)

Street Address
City. and County”
State and Zip Code

Telephone Number ~

E-mail Address
(if known)

a corporation. For an sndividual defendant, include the person’s job or title Gf

 

 

 

 

 

 

 

 

 

a
fu f or
ga yl Lee Se CS
oo : ‘5 a
PR e AG
vk Ss po f
po vO oD a .
AeFEAZ Qe f pod Fe
AE fm ye i Zh. “y ss, i 7 S
jp) ¢ eel fo JGR AIO D>
f é
! /
/ >
LUCCA AH _

 

 

Maagie Divs - Deileg

 

16%2 Maik SFr

Vorb w kee

"Raat, (sland _JPE62

 

 

Case 1:19-cv-00067-JJM-LDA Document1 Filed 02/14/19 Page 8 of 10 PagelD #: 8

 
Case 1:19-¢v-00067-JJM-LDA Document 1 Filed 02/14/19 Page 9 of 10 PagelD #: 9

Defendant No. 8

 

 

 

Name 6 Cg f (1.
- Tob or Title Felle¢ 10 7496
(if known)
Street Address
City and County

 

Kedins |

Teller iD [4yae
Statement of Claim - Contmuation

Write a short and plain statement of the claim. Do not make legal arguments. State as
briefly as possible the facts showing that each plaintiff is entitled to the damages or other
relief sought. State how each defendant was involved and what each defendant.did that
caused the plaintiff harm or violated the plaintiff s rights, including the dates and places
of that involvement or condnct, If more than one claim is asserted, number each claim
and write a short and plain statement of each claim in a separate paragraph. Attach
additional pages if needed.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:19-cv-00067-JJM-LDA Document 1 ‘Filed 02/14/19 Page 10 of 10 PagelD #: 10

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10

 

 
